                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                                     2:17-cv-42-FL

IRMA FAY FORBES                              )
                      Plaintiff,             )
                                             )
               v.                            )
                                             )                      ORDER
ANDREW M. SAUL,                              )
Commissioner of Social                       )
Security,                                    )
                    Defendant.               )


       Upon consideration of Plaintiff’s petition for attorney’s fees pursuant to 42 U.S.C. §
                                                          September 2019, by the United
                                              4th day of ___________,
406(b), and Defendant’s response, it is this ____

States District Court for the Eastern District of North Carolina, ORDERED that Plaintiff’s

counsel is awarded an attorney’s fee pursuant to the Social Security Act, 42 U.S.C. § 406(b), in
                 16,313.00 (or 25% of Plaintiff’s past-due benefits, whichever is less).
the amount of $___________

Plaintiff’s counsel will reimburse Plaintiff any fees he previously received under the Equal

Access Justice Act (EAJA), 28 U.S.C. § 2412.

                                            4th day of _______________,
                                      This _____        September       2019.

                                                     _________________________________
                                                     United States District Judge
